Whenever there is a criminal intent to commit a (28) felony — as in this case the burglary — and some act is done mounting to an attempt to accomplish the purpose without doing it, the perpetrator is indictable as for misdemeanor. Wharton's Criminal Law, sec. 2696. The King v. Higgins, 2 East., 4, is a very full and satisfactory authority.
It was error to quash the indictment.
PER CURIAM.                                                    Reversed.
Cited: S. v. Colvin, 90 N.C. 718; S. v. Stephens, 170 N.C. 746.